Citation Nr: 1745074	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing at the RO before a member of the Board in his May 2016 substantive appeal.  The Veteran cancelled his hearing request via telephone in November 2016 and confirmed in writing that he did not want to appear for a hearing in June 2017.  Accordingly, the Veteran's hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted at the time of the Veteran's entrance into active service.

2.  The Veteran's bilateral hearing loss did not permanently worsen in active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that his bilateral hearing loss was aggravated in active service due to exposure to loud noise from guns and artillery without hearing protection. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination or where evidence or medical judgement is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. §§ 1131, 1132.  In this case, audiometric findings at the Veteran's induction examination, when converted to the current standards used for evaluating hearing loss, reflect a hearing loss disability as the auditory threshold at 4000 Hertz is 40 decibels or greater in each ear.  38 C.F.R. § 3.385.  Also of note, an August 1958 letter from Dr. N.L. reported the Veteran had bilateral hearing loss due to acoustic trauma or some other toxic condition at 4000 and 6000 Hertz frequencies and August 1958 preinduction and July 1959 induction reports of medical history note ear pain due to excessive noise.  A June 1959 record of induction reported slight hearing impairment as a physical defect.  As a hearing loss disability was shown upon examination at the time of entrance into service, the Board concludes that the presumption of soundness does not apply in this case.  Rather, the issue remains whether the preexisting bilateral hearing loss was aggravated by the Veteran's active service.  See 38 C.F.R. § 3.306.  
      
A preexisting disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

The Board concludes that the preponderance of the evidence is against a finding that bilateral hearing loss was permanently aggravated by active service.  Specifically, the April 2015 examination and medical opinion are probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The April 2015 examiner was a VA audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Further, the examiner reviewed of the Veteran's claims file, to include the Veteran's lay statements, and provided a persuasive rationale that bilateral hearing loss did not permanently worsen in active service because there were no significant threshold increases between an entrance hearing test and separation hearing test.  

This is consistent with the other evidence of record, notably the Veteran's service medical records indicating hearing acuity improved between a May 1959 induction examination and a March 1961 separation examination.  Specifically, the May 1959 induction examination audiometer test results at the 4000 Hertz frequency noted hearing acuity of 55 decibels in the right ear and 35 decibels in the left ear; upon separation in March 1961, the testing results reported hearing acuity of 35 decibels in the right ear and 30 decibels in the left ear.  The other audiometer readings between 500 to 2000 Hertz also indicated improvement, with hearing acuity of 15 decibels in May 1959 and between 0 and 10 decibels in March 1961.

The Board notes that the language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the preexisting disability underwent an increase in severity during service.  As discussed above, the probative evidence of record establishes that there was no increase in the severity of bilateral hearing loss during service.  The Board acknowledges the Veteran competently reported noise exposure in active service from gunfire and other weapons training.  Although the Veteran may sincerely believe that his bilateral hearing loss was permanently worsened by active service, such an opinion is not capable of lay observation and requires medical expertise.  Accordingly, any opinion by the Veteran as to whether a disability permanently worsened and the etiology of such is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the presumption of aggravation is not applicable.  38 C.F.R. § 3.306(b).

As the preponderance of the evidence is against a finding that the Veteran's preexisting bilateral hearing loss worsened in active service, the claim for service connection is denied.  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


